United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2505
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Shawn M. Ross,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: October 24, 2007
                                 Filed: October 29, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Shawn M. Ross appeals the 70-month prison sentence the district court1
imposed after he pleaded guilty to attempting to manufacture at least 35 grams but less
than 50 grams of actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(B), and 846. On appeal, Ross’s counsel has moved to withdraw and has filed
a brief pursuant to Anders v. California, 386 U.S. 738 (1967), arguing that Ross was
denied effective assistance of counsel.



      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
       We adhere to the general rule that Ross must raise his claims of ineffective
assistance of counsel in a 28 U.S.C. § 2255 proceeding, where the record can be
properly developed. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir.
2003). After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and finding no non-frivolous issues, we affirm the judgment of the district
court and grant counsel’s motion to withdraw on condition that counsel inform
appellant about the procedures for filing petitions for rehearing and for certiorari.
                       ______________________________




                                         -2-